Title: To James Madison from Thomas Appleton, 8 July 1803 (Abstract)
From: Appleton, Thomas
To: Madison, James


8 July 1803, Leghorn. Encloses his “account of disbursements to distressed American seamen during the preceeding year amounting to” $894.52. “A vast number of Sailors” have resorted to this port “to find vessels returning to the U: States—more than one half the sum I have advanced was to men from Trieste, Naples, the island of Sicily and Genoa.” Has been careful “to discriminate between the unfeigned distressed seaman, entitled to charity, and the vagabond profligate who was undeserving the bounty of government.” Has heard that new laws respecting American seamen have been enacted but has not received any correspondence from the State Department, except a printed circular, or any of the laws of the U.S. for three years. Has drawn on the State Department in favor of Philadelphia merchant Samuel Emery for the sum of the above account. Encloses also a list of ships that entered Leghorn from 1 Jan. to 30 June 1803. Informs JM “of the embarrassments our Vessels now labour under” since Leghorn was declared by the French to be in a state of siege. Encloses a copy of his letter to Livingston, describing the circumstances attending the “arrestation of three American vessels of late.” “My only weapon is remonstrance, and the existing treaty between the U: States, and the Republick of france: to which their commissaries oppose volumes of new maritime Regulations, where there does not appear a line to except from their rigour, vessels of nations with whom they may be united by treaties of Amity or of Commerce.” Cites one of the new regulations: “‘toutes les lettres trouvées sur des batimens neutres, seront ouvertes et lues en presence de l’armateur, ou de son representant; et Celles qui seront de nature à donner des éclaircissemens sur la Validité de la prise seront jointes à la procedure; les autres lettres seront addressées au Ministre de la Marine et des Colonies’—How applicable this may be, you will easily judge.” Presumes Livingston “will obtain an exception in favor of our Commerce, or procure the Acknowledgement of a general principle” by which Appleton may “secure our flag from any future insults, and the proprietors of Vessels from a repetition of such injuries.”
 

   
   RC and enclosure (DNA: RG 59, CD, Leghorn, vol. 1). RC 3 pp.; docketed by Wagner as received 13 Oct. with the notation: “Sent the enclosed accounts to the Treasury Department.” For surviving enclosure, see n. 1.



   
   Appleton enclosed a copy of his letter to Robert R. Livingston, 8 July 1803 (3 pp.; docketed by Wagner), which described the seizure by French authorities of ship’s papers from the Adelaide of Baltimore and the Syren of Philadelphia “under the most unjustifiable pretext, that the property might belong to subjects of his Britannic Majesty.” Appleton “remonstrated against this procedure” on the basis of article 14 of the Convention of 1800, but in vain. The ships were freed after a detention of twenty days. A similar incident involved the Boston of Philadelphia. Appleton called on Livingston to protest these abuses.



   
   “All letters found on neutral ships will be opened and read in the presence of the ship-owner or his representative, and those which are of a kind to give some explanation of a prize’s validity will be added to the proceedings; the other letters will be sent to the minister of the marine and colonies” (editors’ translation).



   
   A full transcription of this document has been added to the digital edition.

